IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1461-07


ROY BOB BARTLETT, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

ARANSAS  COUNTY



 Johnson, J., filed a concurring opinion.

C O N C U R R I N G   O P I N I O N


	While a trial court should use language in the jury charge that tracks the language of the
statute, it should not, by language in the charge, appear to accentuate the importance of a piece of
evidence.  That is what happened here.  
	The first paragraph of the charge properly tracked the language of the statute as to the
admission of the defendant's refusal to take a breath test.  If the charge had stopped there, there
would have been no issue for us to address, but the next two paragraphs drew attention to the refusal
and were likely to have enhanced the apparent importance of it as evidence of guilt.  The trial court 
attempted to be even-handed in its discussion, but the very fact of discussion of this piece of
evidence and lack of discussion about other evidence raised a high probability that the discussion
affected the weight given to that piece of evidence by the jury.
	I join the opinion of the Court.

Filed: November 26, 2008
Publish